                     Case 1:19-cr-10335-DJC Document 28-1 Filed 09/10/19 Page 1 of 2
      45 (5/97)- (Revised U.S.D.C, MA 3/25/2011)

Criminal Case Cover Sheet                                                                U.S. District Court - District of Massachusetts


Place of Offense:                             Category No.                              Investigating Agency

City        Boston                                        Related Case Information:


County          Suffolk                                   Superseding Ind./ Inf.                             Case No.
                                                          Same Defendant                             New Defendant
                                                          Magistrate Judge Case Number              l9-mj-02257
                                                          Search Warrant Case Number             19-m,i-Q2258
                                                          R 20/R 40 from District of

Defendant Information:


Defendant Name            TANMAYA KABRA                                              Juvenile:                       Yes       No

                          Is this person an attorney and/or amember ofany state/federal bai"                   •     Yes       No
Alias Name

Address                   (Citv & StateJ Boston, Massachusetts

Birth date (Yr only):            SSN (Iast4#): ^'2-02         Sex M           Race: Unkn                   Nationality: US.

Defense Counsel if known:                     Mark Berthiaume                          Address Greenberg Traurig LLP

Bar Number                                                                                           One International Place
                                                                                                     Boston, MA 02110
U.S. Attorney Information:

^USA           Christopher Looney                                            Bar Number if applicable          676187

Interpreter:              | | Yes        0 No                     List language and/or dialect:
Victims:                  l/^|Yes j^No Ifyes, are there multiple crime victims under 18 USC§3771 (d)(2)                 • Yes 0 No
Matter to be SEALED:                    []] Yes          [7] No
           j Iwarrant Requested                                Regular Process                       [/] In Custody
Location Status:


Arrest Date                     08/04/2019


[^Already in Federal Custody as of                            08/04/2019                   in        Plymouth County

[^Already in State Custody at                                              I [serving Sentence                 I [Awaiting Trial
I lOn Pretrial Release: Ordered by:                                                             on



Charging Document:                       I IComplaint                 I IInformation                       [7] Indictment
Total #of Counts:                        | [Petty                     [ IMisdemeanor                       [7]Felony —
                                                   Continue on Page 2 for Entry of U.S.C. Citations

f7]        I hereby certify that the case numbers ofany prior proceedings before a Magistrate Judge are
           accurately set forth above.

Date:       September 10,2019                         Signature of AUSA:
Case 1:19-cr-10335-DJC Document 28-1 Filed 09/10/19 Page 2 of 2
